ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Williams et al. (US 10,973,544; “Williams”) is the most relevant prior art.
Williams discloses an adapter assembly (100) for connecting a loading unit (30) to a handle assembly (20; Fig. 1), the adapter assembly (100) comprising:
an elongate body (Figs. 1, 2) including an outer sleeve (Figs. 1, 2);
a trocar assembly (120) releasably securable with the elongate body (Figs. 1-3; col. 3 ll. 53-57), the trocar assembly (120) including a trocar housing (122) defining first (123a) and second openings (123b); and
a retaining mechanism (130) configured to releasably secure the trocar assembly (120) within the elongate body (Figs. 1, 2; col. 3 ll. 53-57), the retaining mechanism (130) including first (140) and second button members (142) configured for operable engagement by a user (col. 4 ll. 10-12), the first (140) and second button members (142) are moveable between a lock position (Fig. 6) in which the trocar assembly (120) is securely received with the outer sleeve (106; col. 6 ll. 22) and a cleanse position (Fig. 11) in which the first (140) and second button members (142) extend beyond the outer sleeve (106; col. 6 ll. 23-24), wherein the first (140) and second button members (142) are secured to one another to maintain the first (140) and second button (142) members with the elongate body (106; the buttons are secured to one another via the clip member 132; Figs. 5-9).
Williams fails to disclose the first and second button members are secured directly.
Williams et al. (US 10,973,544; “Williams”).
Regarding claim 11, Williams discloses an adapter assembly (100) for connecting a loading unit (30) to a handle assembly (20; Fig. 1), the adapter assembly (100) comprising:
an outer sleeve (Figs. 1, 2);
a trocar assembly (120) releasably securable with the outer sleeve (Figs. 1-3; col. 3 ll. 53-57), the trocar assembly (120) including a trocar housing (122) defining first (123a) and second openings (123b); and
a retaining mechanism (130) configured to releasably secure the trocar assembly (120) within the elongate body (Figs. 1, 2; col. 3 ll. 53-57), the retaining mechanism (130) including first (140) and second button members (142) configured for operable engagement by a user (col. 4 ll. 10-12), the first (140) and second button members (142) are moveable between a lock position (Fig. 6) in which the trocar assembly (120) is securely received with the outer sleeve (106; col. 6 ll. 22) and a cleanse position (Fig. 11) in which the first (140) and second buttons (142) extend beyond the outer sleeve (106; col. 6 ll. 23-24).
Williams fails to disclose wherein the retention mechanism (130) includes a connection mechanism for securing the first button member (140) to the second button member (142) to maintain the first (140) and second button members (142) with the elongate body.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731